Citation Nr: 9931387	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-15 833	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to an increased (compensable) evaluation for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1998 from the Huntington, West 
Virginia Regional Office of the Department of Veterans 
Affairs (VA), which denied service connection for 
endometriosis and granted service connection for fibrocystic 
breast disease and assigned a noncompensable evaluation 
thereto.  In August 1998, the veteran's claims folder was 
transferred to the St. Petersburg, Florida Regional Office 
(RO).  

The Board will address both issues further in the remand 
portion of this decision.  Only the issue regarding the well 
groundedness of the claim for service connection will be 
addressed in the decision.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of endometriosis.

2.  The veteran is shown to have had gynecological disorders 
during active duty, which included irregular periods and 
complaints of abdominal and uterine pain.

3.  There is of record a medical opinion indicating that the 
inservice complaints of pelvic pain were probably caused by 
the endometriosis, diagnosed in September 1997.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
endometriosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A.§ 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

Service medical records contain numerous complaints of 
gynecological problems.  These included complaints of 
abnormal periods, with bleeding in between periods complained 
of in February 1988.  In March 1989, she had prolonged 
bleeding. Abnormal bleeding was again noted in January 1991, 
but attributed to birth control pills.  In March 1991, she 
complained of pain with intercourse, with lump in pelvic area 
noted.  Bleeding between periods was complained of in May 
1991.  In June 1991, she was treated for complaints of lower 
abdominal pain, reported as severe.  She complained of pelvic 
pain with radiation to low back in September 1991.  She had 
tubal ligation surgery in November 1991.  In January 1992, 
she complained of pain with intercourse.  

Post-service private clinical records reflect that in January 
1996, she was treated for complaints of pain during menses 
and ovulation, for the past two years.  

In October 1997, she underwent a VA examination, which 
diagnosed endometriosis, although no opinion was given 
whether this diagnosis dated back to service.  

In January 1998, she underwent a private referral for a 
second opinion about endometriosis and subsequently underwent 
a hysterectomy and oophorectomy for chronic pelvic pain and 
history of endometriosis as per previous laparoscopy.  The 
pathology report from March 1998 revealed "proliferative 
endometriosis."  

In October 1998, the veteran's private physician submitted a 
letter stating that the veteran was first treated by this 
physician in March 1998, with a prior history of diagnostic 
laparoscopy in September 1997 which revealed endometriosis.  
This physician commented that even though the veteran was not 
under this physician's care in the early 1990's it would seem 
that her symptoms of chronic pelvic pain probably were caused 
by endometriosis.

The Board finds that this medical evidence, with the 
documented complaints of pelvic pain and menstrual 
irregularities inservice, the diagnosed endometriosis in 
1998, and the private physician's opinion that the inservice 
pain was probably caused by endometriosis, is sufficient to 
well ground this claim.   


ORDER

The claim of entitlement to service connection for 
endometriosis is well grounded.  To this extent only, the 
appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
endometriosis is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Regarding the claim for entitlement for an increased 
evaluation for fibrocystic breast disease, the veteran's 
contentions regarding the severity of her disability 
constitute a plausible or well-grounded claim.  Shipwash  v. 
Brown, 8 Vet. App. 218 (1995).  VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Upon review of the evidence, the Board finds that further 
development is necessary in order to properly adjudicate 
these claims.  Specifically, the Board finds that a 
gynecological evaluation is necessary in order to determine 
whether the inservice complaints of gynecological problems, 
addressed in the above decision which determined the claim to 
be well-grounded, are early manifestations of endometriomas, 
which according to the March 1998 pathology report, was 
diagnosed as "proliferative endometriosis."  Although the 
veteran underwent a VA examination in 1997, this did not 
appear to include a claims file review of the service medical 
records, and subsequent to this examination, numerous medical 
records addressing the endometriosis have been associated 
with the claims file, including the results from the March 
1998 hysterectomy and the October 1998 medical opinion that 
the endometriosis probably began inservice.

Furthermore, regarding the veteran's service-connected 
fibrocystic breast tissue, the Board notes that this disorder 
has thus far been evaluated as noncompensable under 
Diagnostic Code 7628.  This Diagnostic Code provides that 
benign neoplasm's of the breast will be rated according to 
impairment of function of the urinary system, gynecological 
system, or pursuant to criteria for evaluating disorders of 
the skin.  

In this instance, the Board notes that the veteran has had 
well documented impairment of the gynecological system.  
Furthermore, the veteran has also complained of urinary 
system impairment, particularly in the October 1997, which 
gave a history of stress incontinence after childbirth.  The 
Board finds that further medical evaluation is necessary to 
determine to what extent, if any, gynecological or urological 
involvement is attributable to the breast disorder and 
evaluate according to these impairments, or as to a skin 
impairment, to include consideration of tender and painful 
scarring under DC 7804.

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her 
gynecological and breast disorders since 
service.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.

2.  The RO should schedule the veteran 
for an examination by a board certified 
gynecologist, if available, to evaluate 
the veteran's complaints. All indicated 
tests should be performed and the 
findings must be documented and 
interpreted.

The examiner must be supplied with a copy 
of this remand and also must review the 
entire claims folder in conjunction with 
the examination.  The examiner must 
render an opinion, with the degree of 
probability expressed, regarding whether 
any currently diagnosed gynecologic 
disability is more likely than not 
related to the gynecological symptoms 
noted during her military service, or if 
not manifested during service, the 
approximate date of onset of such 
disability.  The etiology of any chronic 
gynecologic disorder that may be 
presently manifested must be expressed.  
Such opinion may be expressed in terms 
that state it is "more likely" that one 
rather then the other was the etiology of 
any current pathology found.  The 
gynecologist should opine, with the 
degree of probability expressed, whether 
the veteran's complaints and treatment in 
service represented any underlying 
chronic gynecologic disease, including 
but not limited to endometriosis.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  
An examination of her breast disorder 
should also be undertaken, with opinions 
as to the nature and extent of 
symptomatology to be attributed to the 
breast disorder, including gynecological 
and urinary symptoms, if warranted.

3.  Following completion of the above 
development, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for endometriosis and for an 
increased (compensable) evaluation for 
fibrocystic breast disease under 
38 C.F.R. § 4, Diagnostic Code 7628 
(1999).  In the event that the benefits 
sought are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals






